DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of claims 65-70 in the reply filed on 07/14/2022 is acknowledged.
Claims 51-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/14/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 65-69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitariten USPA 2007/0068386 A1 in view of Schmidt USPA 2011/0052462 A1.
Regarding claim 65, Mitariten discloses a filter element for reducing siloxane levels in a gas (Abstract), the filter element comprising: a first adsorbent material, the first adsorbent material comprising an acid gas remover (paragraphs 8 and 17: STS-1 removes acid gas); and an adsorbent that has been acid-washed (paragraphs 18 and 19: the clay, which is part of the adsorbent as a composite, has been subjected to “acid treatment”, which is considered to anticipate “acid-washed”).  
Mitariten does not explicitly disclose a second adsorbent material, wherein the second adsorbent material is impregnated with a strong acid. Schmidt discloses the use of an adsorbent material impregnated with a strong acid for removing siloxane from a gas (see Schmidt paragraph 18). It would have been obvious to one having ordinary skill in the art to modify Mitariten to include an adsorbent material impregnated with a strong acid, as taught by Schmidt, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. One of ordinary skill in the art that the addition of an adsorbent material impregnated with a strong acid, as taught by Schmidt, in addition to the adsorbents taught by Mitariten, would provide a robust siloxane removal. 
Regarding claim 66, Mitariten and Schmidt disclose that each adsorbent material comprises  activated carbon or zeolite (Mitariten paragraph 13: activated carbon and paragraph 15: zeolite; Schmidt paragraph 18: activated carbon).  
Regarding claim 67,  Schmidt discloses that the strong acid comprises sulfuric acid (paragraph 18).  
Regarding claim 68, the limitation “an activated carbon that has been acid-washed with nitric acid” (emphasis added) is considered to be a product-by-process limitation since the limitation is related to a product, i.e., activated carbon, but includes a process step of making the product, i.e., the exact acid used to make the product. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from the product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113 [R-1]. Mitariten discloses the use of activated carbon (claim 13).
Regarding claim 69, Mitariten does not explicitly disclose a fourth adsorbent material, and wherein the fourth adsorbent material is impregnated with a strong acid. It nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to include another adsorbent material impregnated with strong acid, as generally taught by Schmidt (paragraph 18), since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 (VI-B). Furthermore, since the claimed fourth adsorbent material appears to be identical to the second adsorbent material, some of the adsorbent of Schmidt being added into Mitariten can be deemed to be the second adsorbent material and some can be considered the fourth adsorbent material. 

Claim 70 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitariten USPA 2007/0068386 A1, in view of Schmidt USPA 2011/0052462 A1, in further view of Kinkead USPN 5,626,820.
Mitariten in view of Schmidt is relied upon as above. 
Regarding claim 70, Mitariten does not explicitly disclose that the acid gas remover comprises at least one of potassium iodide (KI), potassium carbonate (K2CO3), and sodium hydroxide (NaOH). However, NaOH and KI are well-known acid gas removers (see Kinkead column 9, lines 19-21). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Mitariten to utilize KI or NaOH as the acid gas remover, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776